Citation Nr: 0927287	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-00 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bladder carcinoma.  

2.  Entitlement to service connection for a bilateral ankle 
disability, a bilateral hip disability, a bilateral arm 
disability, and a bilateral shoulder disability.  

3.  Entitlement to service connection for chronic nephritis.  

4.  Entitlement to an increased rating for service-connected 
cardiovascular condition including hypertension, coronary 
artery disease, and myocardial infarction, currently 
evaluated as 30 percent disabling.  

5.  Entitlement to an increased rating for service-connected 
degenerative arthritis, lumbosacral spine, and knees, 
currently evaluated as 20 percent disabling.  

6.  Entitlement to an increased rating for service-connected  
skin rash, groin, with multiple small biopsy scars, currently 
evaluated as 10 percent disabling.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from July 1959 to July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In May 2009, the Veteran was afforded a hearing before John 
J. Crowley, who is the Veterans Law Judge rendering the 
determination in these claims and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1. In an unappealed decision, dated in June 2005, the RO 
denied the Veteran's claim for service connection for bladder 
carcinoma.  

2.  The evidence received since the RO's June 2005 decision 
denying the Veteran's claim for service connection for 
bladder carcinoma, which was not previously of record, and 
which is not cumulative of other evidence of record, does not 
raise a reasonable possibility of substantiating the claim.  

3.  The Veteran does not have a bilateral ankle disability, a 
bilateral hip disability, a bilateral arm disability, a 
bilateral shoulder disability, or chronic nephritis, as a 
result of his service.  

4.  The Veteran's service-connected cardiovascular condition, 
coronary artery disease, and myocardial infarction, is not 
shown to have been manifested by more than one episode of 
acute congestive heart failure in the past year, a workload 
of greater than 3 METs but not greater than 5 METs which 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or, left ventricular dysfunction with an ejection fraction of 
less than 30 percent to 50 percent.  

5.  The Veteran's service-connected hypertension is shown to 
require continuous medication for control of his hypertension 
symptoms, but it is not shown to be productive of diastolic 
pressure readings of predominantly 100 or more, or systolic 
pressure readings of predominantly 160 or more.  

6.  The Veteran's service-connected degenerative arthritis, 
lumbosacral spine, is shown to be productive of complaints of 
pain, but not forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

7.  The Veteran's service-connected degenerative arthritis, 
knees, are productive of arthritis, pain on motion, and 
extension to 0 degrees, and flexion to 95 degrees, 
bilaterally, but not slight recurrent subluxation or lateral 
instability of the knee

8.  The Veteran's service-connected  skin rash, groin, with 
multiple small biopsy scars, is shown to be productive of 
lichen simplex chronicus of the scrotum, seborrheic 
dermatitis of the face and scalp, with significant striae 
secondary to excessive topical cortisone use; his skin 
symptoms are not shown to have been manifested by coverage of 
at least 20 percent of the entire body or at least 20 percent 
of the exposed areas affected, or systemic therapy for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's June 2005 decision denying the Veteran's claim for 
service connection for bladder carcinoma; the claim for 
bladder carcinoma is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).  

2.  A bilateral ankle disability, a bilateral hip disability, 
a bilateral arm disability, a bilateral shoulder disability, 
and chronic nephritis, were not incurred in or aggravated by 
the Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).  

3.  The criteria for a rating in excess of 30 percent for 
service-connected cardiovascular condition, coronary artery 
disease, and myocardial infarction, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Codes 7005, 
7101 (2008).

4.  The criteria for a separate, noncompensable rating for 
service-connected hypertension have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic 
Code 7101 (2008).  

5.  The schedular criteria for a rating in excess of 10 
percent for service-connected degenerative arthritis, 
lumbosacral spine, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.59, 
4.71a, Diagnostic Code 5237 (2008).   

6.  The schedular criteria for ratings in excess of 10 
percent for service-connected degenerative arthritis, right 
knee, and left knee, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.59, 
4.71a, Diagnostic Code 5003, 5256, 5260, 5261 (2008).   

7.  The criteria for a rating in excess of 10 percent for 
service-connected skin rash, groin, with multiple small 
biopsy scars, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.16, 
4.118, Diagnostic Codes 7800, 7801, 7805, 7806 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that new and material evidence has been 
presented to reopen his claim for service connection for 
bladder carcinoma.  

In June 2005, the RO denied a claim for service connection 
for bladder carcinoma.  The RO notified the Veteran of this 
denial of his claim in a letter dated that same month.  There 
was no appeal, and the RO's decision became final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In January 2006, the Veteran filed to reopen his claim, and 
in a July 2006 rating decision, the RO reopened the claim and 
denied it on the merits.  The Veteran has appealed this 
decision.  

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  

Rating actions from which an appeal is not perfected become 
final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).  
 
A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  In addition, certain chronic diseases, including 
malignant tumors, may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The Veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The most recent and final denial of this claim was in June 
2005.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's June 2005 
decision included the Veteran's service treatment reports, 
which showed that in late 1971 and early 1972, the Veteran 
was treated for complaints of dysuria, urgency and frequency.  
He was given tetracycline.  An IVP (intravenous pyelogram) 
was WNL (within normal limits).  There were notations of 
urethritis, and cystitis.  In January 1972, he was noted to 
be asymptomatic.  A 1978 report noted that he had a history 
of smoking, described as 30-pack/years.  A separation 
examination report was not of record.  

As for the post-active-duty medical evidence, it consisted of 
VA and non-VA reports, dated between 1979 and 2005.  This 
evidence showed that in late 2004, the Veteran was fond to 
have a bladder tumor, and that he underwent a 
cystourethroscopy, transurethral resection and fulguration of 
bladder tumors.  Reports from the Tampa General Hospital, 
dated in December 2004, noted a history of smoking two packs 
per day, and that the Veteran had quit nine years before.  

At the time of the RO's June 2005 denial of the claim, there 
was no competent opinion associating the Veteran's bladder 
tumors with his service, to include as due to exposure to 
herbicides.  In this regard, the RO noted that although the 
Veteran served in Vietnam, bladder tumors were not 
presumptively associated with exposure to herbicide agents.  
See 38 C.F.R. §§ 3.307, 3.309.

The Board notes that service connection is currently in 
effect for disabilities that include gout, and bilateral pes 
planus.  

Evidence received since the RO's June 2005 decision consists 
of service treatment reports, VA reports (to include reports 
from Mac Dill Air Force Base), and non-VA reports, dated 
between 1980 and 2009.  Some of this evidence is duplicative.  
As for the non-duplicative evidence, none of it shows that 
the Veteran received any relevant treatment prior to 2004.  
In 2005, he received follow-up treatment for genitourinary 
symptoms, to include additional operative procedures, with a 
recurrent tumor noted in December 2005.    

The Veteran has submitted a number of articles in support of 
his claim.  An article from the American Cancer Society 
states inter alia that, "Smoking is the greatest risk factor 
for bladder cancer.  Smokers get bladder cancer twice as 
often as people who don't smoke."  Another article lists a 
number of symptoms that may be associated with bladder 
cancer, to include long-term bladder infections, blood in the 
urine, painful urination, bone pain or tenderness, abdominal 
pain, and lethargy/tiredness.  An article from the National 
Institute of Environment Health Sciences states that exposure 
to dioxin at high levels leads to an increase in cancer (two 
other submitted articles essentially state the same thing).  

This evidence, that was not of record at the time of the June 
2005 decision, is not cumulative; thus it is "new" within 
the meaning of 38 C.F.R. § 3.156.  However, the Board finds 
that this evidence is not material.  None of it contains 
evidence of treatment for any relevant symptoms prior to 
2004, which is about 24 years after separation from service, 
and none of it contains competent evidence to show that the 
Veteran's bladder cancer is related to his service, to 
include as due to exposure to herbicides during service, or 
that a tumor of the bladder was manifested to a compensable 
degree within one year of separation from active duty.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

As previously noted, bladder cancer is not among those 
diseases for which presumptive service connection may be 
grated for veterans exposed to Agent Orange.  The Board has 
also considered the articles submitted by the appellant.  
However, none of these articles link exposure to herbicides 
with bladder cancer.  They do indicate that smoking is 
associated with bladder cancer (the Veteran is shown to have 
a history of smoking).  In this regard, the VA Secretary also 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined a presumption of service 
connection is warranted.  See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 
(June 24, 2002).  In addition, this literature is so general 
in nature, and nonspecific to the appellant's case, that the 
Board affords it little probative weight.  It therefore does 
not provide a sufficient basis to find that there is a causal 
relationship between the Veteran's service and his bladder 
cancer.  See e.g. Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  In summary, the ultimate question in the case which 
was previously unsubstantiated, continues to be unsupported.  

Finally, the Veteran has asserted that service connection is 
warranted for bladder cancer secondary to nephritis.  See 38 
C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 
(1995).  However, in this decision infra the Board has 
determined that service connection is not warranted for 
nephritis.  As service connection is not in effect for the 
underlying disability upon which the secondary service 
connection claim is made, the law and not the evidence is 
dispositive on this issue, and this argument does not provide 
a basis for reopening the claim.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

The Veteran's own testimony and assertions as to a causal 
connection between his bladder cancer and his service are 
duplicative and not new and material.  Moray v. Brown, 5 Vet. 
App. 211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).  The Board therefore finds that the submitted 
evidence is not both new and material and does not raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  The claim is therefore not reopened.  

The only other pertinent evidence received since the June 
2005 denial of the claim consists of oral and written 
testimony from the Veteran.  In Routen v. Brown, 10 Vet. App. 
183, 186 (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108."  Because the appellant has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  

The Veteran further asserts that he is entitled to service 
connection for a bilateral ankle disability, a bilateral hip 
disability, a bilateral arm disability, a bilateral shoulder 
disability, and chronic nephritis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment reports do not show any 
treatment for ankle, hip, arm, or shoulder symptoms, nor do 
they show treatment for nephritis, providing evidence against 
these claims.  

There is one report of treatment, dated in October 1965, for 
pain in the right neck that occasionally shot down into the 
right shoulder and chest.  This report notes that a 
neurological examination was normal.  The impression was 
muscular strain, etiology not determined.  A 1978 report 
noted rheumatism, and "resolving pain" at the left elbow.  
A separation examination report is not of record.  

As for the post-service medical evidence, it consists of VA 
reports (to include treatment at the Mac Dill Air Force Base) 
and non-VA reports, dated between 1979 and 2009.  This 
evidence includes a May 1994 IVP, and a November 2004 IVP/CT 
(computerized tomography) scan of the abdomen, which do not 
note nephritis.  

Reports from Mac Dill AFB show that the Veteran received two 
treatments for complaints of shoulder symptoms in November 
1980.  He stated that there had not been any trauma.  The 
assessment was bursitis.  He again began receiving treatment 
for complaints of shoulder symptoms over nine years later, 
beginning in January 1990.  No history of trauma was noted.  
The assessments noted bilateral AC (acromioclavicular) joint 
arthritis, "tendonitis rotator cuff," and chronic bilateral 
shoulder pain.  An October 1998 report notes "bowler's 
elbow," and that the Veteran was issued a "tennis elbow 
strap."  There was no diagnosis.  An X-ray report for the 
shoulders, dated in July 1999, notes marked degenerative 
changes at the right AC joint and mild enthesopathyic changes 
at the greater tuberosity of the right humerus, and spurring 
at the lateral aspect of the acromion, and that these 
findings may be associated with clinical impingement 
syndrome.  A June 2003 X-ray report for the shoulders note 
degenerative changes at the left AC joint, and a small spur 
at the inferior surface of the right acromion, which can be 
associated with clinical impingement.  

A report from the Florida Orthopaedic Institute, dated in 
June 2003, shows treatment for bilateral shoulder symptoms, 
and that the Veteran reported a six to nine-month history of 
symptoms.  The report states that, "The patient's condition 
is not the result of an injury."  The impression was 
bilateral shoulder impingement.  

A statement from L.R.K., D.C., received in January 2006, 
states that the Veteran has been treated since February 2000 
for symptoms that include right shoulder pain.  

A February 2009 report from Whitaker, Weintraub & Grizzard, 
P.A., notes clicking of the shoulders, and contains 
assessments that include osteoarthritis.  

The Board finds that the claims must be denied.  With regard 
to the claims for bilateral ankle, bilateral hip, and 
bilateral arm disabilities, and chronic nephritis, the 
Veteran's service treatment reports do not show any treatment 
for ankle, hip, or arm symptoms, nor do they show treatment 
for nephritis, and the evidence is insufficient to show that 
the Veteran had chronic arm or ankle disability, or 
nephritis, during service.  See 38 C.F.R. § 3.303.  

Furthermore, the Board finds that the preponderance of the 
evidence currently shows that the Veteran does not have an 
ankle, hip, or arm, disability, or nephritis, and that the 
claims must be denied.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an 
appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  

In this regard, the Veteran was issued a "tennis elbow 
strap" in October 1998, with no diagnosis listed, and there 
is no record of any subsequent treatment.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claims, and that the claims must be denied.

Even if the Board were to find that these problems currently 
existed, there is nothing to indicate a connected between the 
problems and his service many years ago.  In fact, the Board 
would find the post-service treatment records provide 
evidence against these claims, clearly indicating no problem 
connected with service.  

With regard to the claim for a bilateral shoulder disability, 
the Veteran was not treated for shoulder symptoms during 
service, nor was he noted to have a shoulder disability.  The 
evidence is therefore insufficient to show that the Veteran 
had a  chronic shoulder disability during service.  See 
38 C.F.R. § 3.303.  Furthermore, the Veteran received two 
treatments for shoulder symptoms in 1980.  The next evidence 
of treatment for shoulder symptoms comes over nine years 
later, in 1990.  This is over ten years after separation from 
service.  In addition, there is no competent medical evidence 
to show that a shoulder disorder is related to service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the claim must be denied.  

Although the Veteran is shown to have served in Vietnam, and 
is therefore presumed to have been exposed to Agent Orange, 
the applicable law does not include any of the claimed 
disabilities as a condition for which presumptive service 
connection may be granted on this basis.  See 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The issues on appeal are 
based on the contentions that the Veteran has a bilateral 
ankle disability, a bilateral hip disability, a bilateral arm 
disability, a bilateral shoulder disability, and chronic 
nephritis, that were caused by service.  In this case, when 
the Veteran's service and post-service medical records are 
considered (which indicate that the Veteran does not have an 
ankle disability, a hip disability, an arm disability, or 
chronic nephritis, and that a shoulder disability is not 
related to his service), the Board finds that the medical 
evidence outweighs the Veteran's contentions that he has a 
bilateral ankle disability, a bilateral hip disability, a 
bilateral arm disability, a bilateral shoulder disability, 
and chronic nephritis, that are related to his service.  

The Veteran asserts that he is entitled to an increased 
rating for service-connected "cardiovascular condition 
including hypertension, coronary artery disease, and 
myocardial infarction," "degenerative arthritis, 
lumbosacral spine, and knees," and "skin rash, groin, with 
multiple small biopsy scars."  

In October 2005, the Veteran filed his claims for increased 
ratings.  In July 2006, the RO denied the claims.  The 
Veteran has appealed.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008).  

As for the history of the Veteran's cardiovascular 
disabilities, see 38 C.F.R. § 4.1, the Veteran's service 
treatment reports show that in 1978, he was treated for a 
possible myocardial infarction.  Private treatment reports 
show that in 1995, he was treated for atherosclerotic 
coronary artery disease, and an inferior posterior wall 
myocardial infarction, and he underwent a percutaneous 
transluminal coronary angioplasty stent right coronary 
artery.  VA reports note hypertension as of 1998; his 
medications have included lisinopril.  An October 2003 
private report characterized his hypertension was mild, and 
under good control.  

A November 2003 exercise stress test contains an impression 
of "unremarkable exercise stress test."  In October 2004 
(more than one year prior to the date of his claim), he was 
hospitalized for proximal atrial fibrillation.  Associated 
ECGs (electrocardiograms) were both normal and abnormal, all 
providing evidence against these claims.   

The RO has evaluated the Veteran's service-connected 
cardiovascular condition including hypertension, coronary 
artery disease, and myocardial infarction, currently 
evaluated as 30 percent disabling, under 38 C.F.R. § 4.104, 
Diagnostic Codes (DC's) 7101-7005.  See 38 C.F.R. § 4.27 
(2008) (hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen).  
This hyphenated diagnostic code may be read to indicate that 
hypertension is the service-connected disorder, and it is 
rated as if the residual condition is arteriosclerotic heart 
disease under DC 7005.  

Under Diagnostic Code 7005, a 30 percent rating contemplates 
a workload of greater than 5 METs but not greater than 7 METs 
which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray. 

A 60 percent rating contemplates more than one episode of 
acute congestive heart failure in the past year, or workload 
of greater than 3 METs but not greater than 5 METs which 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent to 50 percent.  Id.  

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note (2). 

A VA heart examination report, dated in January 2006, shows 
that the Veteran reported that his exercise capacity has 
decreased over the past year, but that this was mostly due to 
joint pain.  On examination, he was noted to have an ejection 
fraction of 55 to 60 percent, normal left ventricular 
function, mild diastolic dysfunction, with an exercise stress 
test showing a workload of 9.2 METs.  The diagnoses were 
essential hypertension, coronary artery disease, status post 
myocardial infarction, and right coronary artery stent with 
angioplasty.  

A VA hypertension examination report, dated in January 2006, 
shows that the examiner noted an ejection fraction of 55 to 
60 percent, that the Veteran exerted 9.2 METS, and that "he 
is able to exert approximately 8 to 10 METS."  

The Board finds that a rating in excess of 30 percent is not 
warranted under DC 7005.  The evidence does not show that the 
Veteran has a workload of 5 METs or less, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
38 C.F.R. § 4.104, DC 7005.  The medical evidence shows that 
the Veteran's METs are no less than 8, and that he has an 
ejection fraction of no less than 55 percent.  Accordingly, 
the criteria for a rating in excess of 30 percent under DC 
7005 are not shown to have been met, and the claim must be 
denied.  The Board finds that the post-service medical 
records, as a whole, provide evidence against this claim.

However, the Board's analysis is not yet complete.  During 
the pendency of the appeal, the diagnostic code regarding 
hypertension was amended.  71 Fed. Reg. 52457-60 (Sept. 6, 
2006).  Effective October 6, 2006, a note was added after the 
rating criteria of Diagnostic Code 7101 concerning separate 
evaluations of hypertension and other heart diseases.  In 
this case, service connection is in effect for both coronary 
artery disease, and hypertension, therefore, a separate 
rating is warranted for hypertension.  

Under 38 C.F.R. § 4.104, DC 7101, a 10 percent rating is 
assigned when diastolic pressure is predominantly 100 or 
more; systolic pressure is predominantly 160 or more; or 
there is a history of diastolic pressure predominantly 100 or 
more and continuous medication is required for control.  A 20 
percent rating is warranted when diastolic pressure is 
predominantly 110 or more, or when systolic pressure is 
predominantly 200 or more.  A 40 percent rating is warranted 
when diastolic pressure is predominantly 120 or more.  

For VA purposes, the term "hypertension" means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  38 C.F.R. 
§ 4.104, DC 7101, Note (1).  

A VA hypertension examination report, dated in January 2006, 
shows that the Veteran's blood pressure was noted to be 
115/78, 120/82, and 122/81 (these blood pressure readings 
were also noted in a January 2006 VA heart examination 
report).  His medications were noted to include Lisinopril, 
Atenolol, Simvastatin, and Aspirin.  The diagnosis was 
essential hypertension.  

In summary, the Veteran apparently requires continuous 
medication for control of his hypertension symptoms.  The 
aforementioned evidence does not show diastolic pressure 
readings of predominantly 100 or more, or systolic pressure 
readings of predominantly 160 or more.  

The Board finds no basis in the record to provide the 
foundation for a finding that the Veteran had a history of 
diastolic pressure readings of predominantly 100 or more, or 
systolic pressure readings of predominantly 160 or more, 
prior to the use of medication. 

Given the foregoing, the Board finds that the preponderance 
of the medical evidence does not show that the Veteran's 
diastolic pressure readings, or systolic pressure readings, 
predominantly meet the schedular criteria for a compensable 
rating under Diagnostic Code 7101, and a compensable 
evaluation is therefore not warranted for hypertension.  

The Veteran asserts that he is entitled to an increased 
rating for service-connected degenerative arthritis, 
lumbosacral spine, and knees, currently evaluated as 20 
percent disabling.  

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1, the Veteran's service treatment reports show 
a number of treatments for low back and knee pain, with 
notations of chondromalacia patella.  He also reported 
recurrent back pain after a fall in 1959, and there were 
notations of rheumatism and gout (service connection is 
currently in effect for gout).  

As for the post-service medical evidence, a 1979 VA 
examination report noted mild degenerative arthritis of the 
knees and lumbosacral spine.  VA X-ray reports, dated in 
1988, noted minimal early degenerative changes in each knee.  

The RO has evaluated the Veteran's degenerative arthritis, 
lumbosacral spine, and knees, as 20 percent disabling under 
38 C.F.R. § 4.71a, DC 5003.  Under DC 5003, degenerative 
arthritis is to be evaluated based on the limitation of 
motion of the joint.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

With X-ray evidence of involvement of two or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating is 
warranted, as has been found by the RO.  

The 20 percent rating is the maximum rating provided for 
under DC 5003.  In addition, this rating may not be combined 
with ratings based on limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5003 [Note 1].  

The question at this point is whether an increased rating 
would result if the Veteran's low back and knees were to be 
rated separately.   

With regard to the knees, under 38 C.F.R. § 4.71a, DCs 5260 
and 5261, which address limitation of motion of the knee, a 
noncompensable rating will be assigned for flexion limited to 
60 degrees or extension limited to 5 degrees.  A 10 percent 
rating will be assigned for flexion limited to 45 degrees or 
extension limited to 10 degrees.  A 20 percent evaluation is 
warranted where knee extension is limited to 15 degrees, or 
flexion is limited to 30 degrees.  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating is warranted 
for moderate recurrent subluxation or lateral instability.  

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is 
warranted for ankylosis of the knee with favorable angle in 
full extension or slight flexion between 0 degrees and 10 
degrees.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

The only relevant medical evidence is a VA joints examination 
report, dated in June 2006.  This report shows that on 
examination, the Veteran's knees had extension to 0 degrees, 
and flexion to 95 degrees, bilaterally.  This report further 
shows that the Veteran indicated that he did not have 
instability or "giving way."  On examination, his 
collateral ligaments, ACL (anterior cruciate ligament), and 
PCL (posterior cruciate ligament) were all stable, and that 
there was no dislocation, or recurrent subluxation, all 
findings (including the Veteran's statements) providing 
evidence against this claim.  

This evidence shows that a compensable rating for either knee 
under DC's 5256-5261 is not warranted.  The Veteran is not 
shown to have flexion limited to 60 degrees (or more) or 
extension limited to 5 degrees (or more), therefore, the 
criteria for a compensable rating under DC's 5260 and 5261 
are not shown to have been met for either knee.  With regard 
to DC 5257, the Veteran's ligaments were all found to be 
stable, and the evidence is insufficient to show that either 
knee is productive of even slight recurrent subluxation or 
lateral instability of the knee.  With regard to DC 5256, 
there is no evidence of ankylosis of either knee.  

In making this determination, the Board finds that since DC 
5257 is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. 
App. 202, 204-206 (1995); do not apply.  Johnson v. Brown, 9 
Vet. App. 7, 9 (1996).  

As a final matter, in conjunction with application of DCs 
5260 and 5261, an increased evaluation may be assigned on the 
basis of functional loss due to the Veteran's subjective 
complaints of pain under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca.  
In this regard, the June 2006 VA examination report notes 
that gait was normal, that there was pain on motion, and that 
there was 20 degrees of flexion lost after repetitive 
exercise.  There are no findings to show that either of the 
knees is productive of muscle loss, weakened movement, or 
incoordination.  The Veteran is most recently shown to have a 
range of motion in his knees which is greater than even that 
required for even a 0 percent rating under DCs 5260 or 5261, 
and there is insufficient evidence of functional loss due to 
knee pathology to support a conclusion that the loss of 
motion in either of the knees more nearly approximates the 
criteria for a compensable rating under either DC 5260 or DC 
5261, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

Additionally, to assign two, separate compensable ratings 
based on painful motion under two separate diagnostic codes 
(i.e., under Diagnostic Codes 5260 and 5261) would be in 
violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; 
VAOPGCPREC 9-04.  

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating must be based upon additional disability.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 
98, 63 Fed. Reg. 56,704 (1998).  However, given the 
previously described findings, the Board has determined that 
the evidence is insufficient to show that a separate rating 
is warranted for instability of either knee.  The Veteran's 
own statements support this finding. 

As a final matter, while the demonstrated limitations of 
motion do not approximate that which would be required for 
even a compensable rating under DC 5260 or 5261, the evidence 
is at least in equipoise as to whether the Veteran has 
painful motion.  In Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991), the Court held that, read together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that 
painful motion due to degenerative arthritis, which is 
established by X-ray study, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no compensable limitation of motion.   

In this case, a 1988 VA X-ray report notes degenerative 
changes in both knees, and the June 2005 VA examination 
report notes that there was knee pain on motion.  However, 
even if the Board was to assign two separate 10 percent 
ratings for knee arthritis, and even if these ratings were 
combined with a separate rating for the low back (discussed 
infra) this would not result in increased compensation.  See 
also 38 C.F.R. § 4.25 (2008).  

With regard to the low back, under 38 C.F.R. § 4.71a, DC 5237 
(lumbosacral or cervical strain), is rated under the 
"General Rating Formula for Diseases and Injuries of the 
Spine."  

The General Rating Formula provides that an evaluation of 10 
percent rating is warranted for: Forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour, or, vertebral body fracture with loss of 50 
percent or more of the height.   

A 20 percent rating is warranted for: Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The Board notes that as the Veteran is not shown to have 
intervertebral disc syndrome, the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes" is not for application.

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion for the cervical spine is 340 degrees, and the normal 
combined range of motion for the thoracolumbar spine is 240 
degrees.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

The only relevant medical evidence is a VA spine examination 
report, dated in June 2006, which shows that the Veteran 
complained of daily mechanical low back pain.  He denied any 
treatments of physical therapy, steroid injections, or 
surgery.  He denied having any flare-ups or incapacitating 
episodes in the past 12 months.  On examination, he had mild 
muscle spasm and tenderness.  Strength was 5/5.  His low back 
had flexion to 90 degrees, extension to 30 degrees, bilateral 
lateral rotation to 30 degrees, and bilateral lateral flexion 
to 30 degrees.  X-rays were noted to show multilevel moderate 
degenerative changes.  The diagnosis was multilevel moderate 
degenerative changes with chronic low back pain.  

These findings do not show that the Veteran had forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, that the combined range of 
motion of the thoracolumbar spine was greater than 120 
degrees but not greater than 235 degrees, that he had muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour, or, vertebral body 
fracture with loss of 50 percent or more of the height.  In 
this regard even if the Board were to find that the finding 
of muscle spasm was sufficient to satisfy the criteria for a 
10 percent rating, (or were to assign a 10 percent rating 
under Lichtenfels) the criteria for a 20 percent rating under 
to the General Rating Formula are not shown to have been met, 
and there would not be an increase in compensation even if a 
10 percent rating were assigned for the low back, to include 
an increase in any combined rating if a 10 percent rating for 
the low back was to be combined with separate ratings for the 
knees (discussed supra).  See also 38 C.F.R. § 4.25.  

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and that the criteria 
for a rating in excess of 20 percent for the Veteran's 
service-connected degenerative arthritis, lumbosacral spine, 
and knees, have not been met.  

With regard to the claim for an increased rating for the 
Veteran's skin disability, as for the history of the 
Veteran's disability, see 38 C.F.R. § 4.1, the Veteran's 
service treatment reports show that beginning in 1970, he 
received a number of treatments for skin symptoms, with 
notations of pustular dermatitis, interfollicular pustules, 
and sub-corneal pustular dermatoses.  He also underwent a 
number of biopsies.  A 2003 VA examination report noted a 
history of subcorneal pustular dermatosis with biopsy scars 
and striae on the thighs from prior topical corticosteroid 
use.  His condition was further noted to be active 50 percent 
of the time and that it flared to the groin area or penis 
about once every two months.  

The RO has evaluated the Veteran's service-connected  skin 
rash, groin, with multiple small biopsy scars, as 10 percent 
disabling, by analogy to dermatitis, under 38 C.F.R. § 4.118, 
DC 7806.  See 38 C.F.R. § 4.20 (2008).  

Under DC 7806, a 30 percent evaluation is assignable for skin 
symptoms manifested over 20 percent to 40 percent of the 
entire body or 20 percent to 40 percent of the exposed areas 
affected, or when systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  

Several private treatment reports show that the Veteran has 
reported a history of rashes.  

Private treatment reports, dated in October 2004, and July 
2006, show treatment for skin symptoms.  The 2004 report 
notes verruca plana, and pruritis scroti.  The 2006 report 
notes a fibrocytic lesion at the left forehead, pruritis 
scrota, and chronic dermatitis of the torso.  

Treatment reports from the W.T.B., M.D., dated in November 
2004, and Tampa General Hospital, dated in December 2004, 
note that there were no lesions, ulcerations, or rashes 
present.  

A VA skin examination report, dated in January 2006, shows 
that the Veteran complained of a rash that sometimes extended 
to his scalp, scrotum, and/or penis, and that his groin was 
especially extremely pruritic.  On examination, there were 
significant striae at the bilateral groin, and mild erythema 
and lichenification of the scrotum.  There were some 
erythematous patches on the scalp, and scaling in the 
perinasal distribution.  There were no atypical lesions.  The 
diagnoses noted lichen simplex chronicus of the scrotum, 
seborrheic dermatitis of the face and scalp, with significant 
striae secondary to excessive topical cortisone use.  It was 
noted that the Veteran brought color photographs, which are 
associated with the claims files (additional color 
photographs were submitted in August and September of 2006).  
The seborrheic dermatitis was noted to involve less than two 
percent of the total body surface area, and that the scrotum 
involved less than one percent of the total body surface 
area, and 0 (zero) percent of the exposed area, with 
significant impairment on a daily basis secondary to 
pruritis.  

The Board finds that the claim must be denied.  The January 
2006 VA examination report shows that the examiner determined 
that the Veteran's seborrheic dermatitis was noted to involve 
less than two percent of the total body surface area, and 
that the scrotum involved less than one percent of the total 
body surface area, and 0 (zero) percent of the exposed area.  

In summary, the evidence is insufficient to show that the 
Veteran's skin symptoms are manifested by coverage of at 
least 20 percent of the entire body or at least 20 percent of 
the exposed areas affected.  Furthermore, although he has 
significant striae secondary to excessive topical cortisone 
use, the evidence dated during the time period in issue does 
not show that his symptoms have required systemic therapy for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  

In addition, the evidence is insufficient to show that his 
skin symptoms are productive of disfigurement of the head, 
face, or neck, or scars, deep scars, or scars that cause 
limited motion, or limited function.  See 38 C.F.R. § 38 
C.F.R. § 4.118, DC's 7800, 7801, 7805 (2008).  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and that a rating in excess of 10 percent 
is not warranted.  

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determination in Hart v Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  The evidence of record 
supports the conclusion that the veteran's disability have 
been consistent throughout the entire appeal period, and 
separate rating periods are not in order.  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in December 2005, and in March and August 
of 2006.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (in January 2007).     

The VCAA notices did not discuss the criteria for increased 
ratings, thus, the VCAA duty to notify has not been satisfied 
with respect to VA's duty to notify him of the information 
and evidence necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
        
Recent court decisions indicate that when VA fails to furnish 
information that is necessary to substantiate the claim 
("Type One error"), such error is presumed prejudicial, and 
requires reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), reversed 
and remanded on other grounds sub nom, Shinseki v. Sanders, 
556 U.S. ___ slip op. (Dec. 8, 2008).  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed, 
some other possible circumstances that could demonstrate that 
VA error did not prejudice the claimant include where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claims.  Id., Vazquez-Flores, 22 Vet. App. 
at 46.  Specifically, a review of the appellant's submission, 
received (with his substantive appeal (VA Form 9)), in 
January 2007, shows that this submission was filed subsequent 
to the January 2007 supplemental statement of the case, which 
listed the relevant criteria for increased ratings.  

The Veteran has submitted additional evidence on a number of 
occasions since 2006, and he was afforded a hearing in May 
2009.  These actions by the Veteran indicate actual knowledge 
of the right to submit additional evidence and of the 
availability of additional process.  As both actual knowledge 
of the Veteran's procedural rights, and the evidence 
necessary to substantiate the claims, have been demonstrated 
and he, or those acting on his behalf, have had a meaningful 
opportunity to participate in the development of his claims, 
the Board finds that no prejudice to the veteran will result 
from proceeding with adjudication without additional notice 
or process.  Furthermore, as discussed below, it appears that 
VA has obtained all relevant evidence.  Id.   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records.  With regard to the increased 
initial evaluation claims, the Veteran has been afforded VA 
examinations.  With regard to the claim for bladder cancer, 
as the Board has determined that new and material evidence 
has not been presented, a remand for an examination and/or an 
etiological opinion is not required to decide the claim.  See 
38 U.S.C.A. § 5103A(f) (West 2002).  

With regard to the claims for service connection for a 
bilateral ankle disability, a bilateral hip disability, a 
bilateral arm disability, and a bilateral shoulder 
disability, and nephritis, the Veteran has not been afforded 
examinations, and etiological opinions have not been 
obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service treatment reports do not show any 
relevant treatment, the Board has determined that the Veteran 
does not have several of the disabilities at issue, and the 
service and post-service medical records provide evidence 
against these claims.  There is no competent evidence to show 
or indicate that any of the claimed conditions are related to 
the Veteran's service, or to a service-connected disability, 
and the medical evidence that exists provides evidence 
against these claims. 

Given the foregoing, the Board finds that the standards of 
McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).   

Simply stated, the Board finds that the service and post-
service medical record provides evidence against these 
claims.  The Board therefore concludes that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection bladder cancer is 
not reopened. 

Service connection for a bilateral ankle disability, a 
bilateral hip disability, a bilateral arm disability, a 
bilateral shoulder disability, and chronic nephritis, is 
denied.  

A rating in excess of 30 percent for service-connected 
cardiovascular condition, coronary artery disease, and 
myocardial infarction, is denied.  

A separate, noncompensable rating for hypertension is 
warranted. 

A rating in excess of 20 percent for service-connected 
degenerative arthritis, lumbosacral spine, and knees, is 
denied.  

A rating in excess of 10 percent for service-connected skin 
rash, groin, with multiple small biopsy scars, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


